Title: To George Washington from Brigadier General James Mitchell Varnum, 23 April 1778
From: Varnum, James Mitchell
To: Washington, George



[Valley Forge] April 23d, 1778.

In the beginning of the War every Motive induced us to act upon the defencive Matters are now changed, & the Disposition of the People at large, indicates the Improbability of ever collecting so large a Force as we shall be able to do for the ensuing Campaign. We must improve upon the remaining Sparks of public Virtue, and endeavour to give the Enemy a mortal Wound before their Reinforcements can arrive from Europe. Without obtaining some capital Advantage, the Mind may be too well prepared to receive Submission & Slavery. A successful Attack upon Philadelphia would undoubtedly effect the most desirable End. To accomplish this we must form three Camps either equal, & one of

them superior to the Enemy’s supposed Force; But as the City is approachable only on one Side, the Siege would resolve itself into a Blockade, & baffle all our Efforts, if their Provision & Stores should serve them ’till the arrival of their Reinforcements.
To make up so large an Army, we must have Recourse to Militia in part. Virginia and New England are too distant to expect much from those Quarters. Pennsylvania and Maryland are badly armed & accoutred, & worse sentimented. The collecting sufficient Magazines & Provisions to this Place would be difficult, if not impossible, Whereas the Southern Supplies would tend to support a moderate Force, & the eastern, a large Force near that Country. In short, every Motive would excite us to remove the Seat of War, without an absolute Certainty of Success here—To effect the former, or probably give the Enemy an important Blow, I must beg Liberty to propose the Out Lines of this Campaign’s Operations.
To reduce New York, will require Ten Thousand Men, disposed of in the following Manner: five Thousand should cross Harlem River below the Hights, one part of whom should form a Line to prevent a Junction between the Troops at Fort Washington & in the City; The other part should proceed immediately into the City. Two Thousand should pass over to Long Island, in different Places, to secure the Troops there; Two Thousand should cross also to Staten Island for a similar Purpose; And one Thousand might shew Themselves near Fort Indepen[den]ce, as well to draw the Enemy’s Attention, as to prevent an Imbarkation at Phillip’s or Dobb’s Ferry. You may deceive the Enemy by appearing in great Force here—collect in the Southern Recruits as fast as possible; Call in a considerable Body of Militia from this State and Maryland; Move near the Enemy & be in a Disposition to fight him; In the mean Time stop the Eastern Recruits in Connecticutt; Send forward a proportion of officers to equip and form them; Imperceptibly almost, you may file off with the Troops east of Delaware River, leaving all the others, with militia, to make a Front against the Enemy in Philadelphia. This Disposition will cover your Stores in this Country. In All probability the Enemy will detach four or five Thousand Men from Philadelphia to save New York, that being an Object essential to the Idea of conquering America. It is not probable however, that his Judgment of your Intentions would be so soon formed as to take his Measures in Time. You may add doubts to his Deception by making a Shew opposite the City with The Troops destined for Staten Island. Should his Reinforcement reach New York before its Reduction, to command, to a moral Certainty, Events, order previously a Camp of Ten Thousand Militia to be formed at or near Newhaven—These may be called in to strengthen your Army while the Army left in Pennsylvania may act immediately against the City Should only a part of the Force be detached

from Thence; Should the whole leave Philadelphia, you have gained yr Point by removing the Seat of War, & the Army here may cross the Delaware & form a Camp in Jersey or join as Circumstances may require.
Should the Enemy evacuate New York upon your appearing in great Force against it; You can return to this Country nearly as soon as they, & will have obtained a most capital Advantage. Upon that Supposition, and other Circumstances that will suggest themselves, a part of the eastern Militia may be usefully employed against Newport, where a considerable Number of Prisoners, & Quantity of Booty would fall into our Hands.
The sooner the Troops could be assembled for these Operations the better—I imagine the first of June would be the most favorable Time. Any Delays or Miscarriage in so great a Plan would more probably prepare the People at Large for Submission to the Power of Great Britain. A splendid atchievment would fire their Minds anew, & give them an additional Confidence in their own Importance. As therefore the Attempt upon New York is more likely to succeed than that upon Philadelphia, And as the best of Consequences would result from Victory in either Case, I must prefer New York as the principal Object. I have no Copy of this. But am your Excellency’s most obdt Servant

J. M. Varnum.

